Citation Nr: 0205679
Decision Date: 05/02/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-24 482A	)	DATE MAY 02, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 2, 1998, for the grant of service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 1, 1995, for the assignment of a 10 percent evaluation for a shell fragment wound of the right upper arm with retained fragments, under 38 C.F.R. § 4.73, Diagnostic Code 5305.

(As to the issue of entitlement to permanency of a 100 percent disability rating currently in effect for PTSD as a basis for establishing basic eligibility for Dependents' Educational Assistance under Chapter 35, Title 38, United States Code, the Board is undertaking additional development pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 1971.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from various rating determinations of the Houston Department of Veterans Affairs (VA) Regional Office (RO).  

As to the issue of entitlement to permanency of a 100 percent disability rating currently in effect for PTSD as a basis for establishing basic eligibility for Dependents' Educational Assistance under Chapter 35, Title 38, United States Code, the Board is undertaking additional development pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board will provide notice of the development as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After giving the notice and reviewing your response to the notice, the Board will prepare a separate decision addressing this issue.

 
FINDINGS OF FACT

1.  The RO was not in receipt or possession of any evidence prior to September 2, 1998, that can reasonably be construed as a formal or informal claim of entitlement to service connection for PTSD.  The veteran was treated or evaluated for PTSD within 1 year of his claim.  A claim specifying the benefit sought was received in a timely manner.

2.  The VA received the veteran's claim for an increased rating for his service- connected disabilities on June 2, 1993.  

3.  The record does not contain VA treatment records relating to the treatment of shell fragment wounds to the right arm between June 2, 1992, and June 2, 1993.


CONCLUSIONS OF LAW

1.  The effective date of the grant of service connection for PTSD is August 10, 1998. 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2001).

2.  The effective date for a 10 percent evaluation for a shell fragment wound of the right upper arm with retained fragments, under 38 C.F.R. § 4.73, Diagnostic Code 5305 is June 2, 1993.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendency of this appeal with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law and regulations eliminate the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding that VA cannot assist in the development of a claim that is not well grounded).  The new law also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, VAs duties have been fulfilled.  

First, VA has a duty to notify the appellant and his representative, if represented, of any information and evidence needed to substantiate and complete a claim.  The Board concludes the discussions in the January 2000 and November 2000 rating determinations and the March 2000 and June 2001 SOCs, informed the appellant of the information and evidence needed to substantiate this claim and complied with VAs notification requirements.

Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  The RO requested all relevant records identified by the appellant, and the appellant was informed in various letters what records the RO was requesting and he was asked to assist in obtaining the evidence.  The veteran was also afforded several VA examinations during the course of the appeal.  Moreover, the veteran appeared at a hearing before the undersigned Board Member in January 2002.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to notify and to assist the appellant in this case.  Further development and further expending of VAs resources is not warranted.  

PTSD

Although the issue has been phrased as entitlement to an earlier effective date for service connection for PTSD, the RO granted service connection for other diagnoses.  As such, the Board has fully considered the correct effective date for PTSD, major depression with psychotic features and anxiety disorder.  Our analysis is identical regardless of the diagnosis.

A review of the record demonstrates that in a statement in support of claim dated September 2, 1998, and received on September 10, 1998, the veteran requested service connection for PTSD.  At the time of his January 2002 hearing, the veteran requested an effective date of August 25, 1997, for service connection for PTSD in accordance with a VA psychiatric examination performed at that time.  

The record shows that the veteran requested nonservice-connected pension benefits in September 1995.  Outpatient treatment records obtained in conjunction with the veterans request demonstrate that he was seen with complaints of being unable to sleep for four days in February 1995.  At the time of a February 24, 1995, outpatient visit, diagnoses of insomnia and R/O depression and anxiety, were rendered.  A psychiatric evaluation performed on the same day resulted in Axis I diagnoses of disorder of initiating sleep and generalized anxiety disorder.  

At the time of an August 1997 VA examination, the veteran described discouragement and disappointment in his inability to continue working as a tile contractor.  He reported having many sleepless nights.  He noted that he was normally able to control his emotions.  He indicated that he did not have bad dreams but that he was unable to sleep.  The veteran stated that his mood was dysphoric and discouraged.  He was frequently tearful during the interview.  His affect was anxious, depressed, and labile.  His speech was normal in rate and amount and the content was relevant and goal-directed.  There was no evidence of hallucinations or delusions.  He was oriented for time, place, and person.  Recent and remote memory appeared to be intact.  The examiner noted that he had reviewed the veterans entire C-file.  A diagnosis of an adjustment disorder with mixed anxiety and depressed mood, were rendered.  

In an October 1998 statement in support of claim, the veteran requested that copies of treatment records from the Houston VAMC from August 1998 to the present be obtained with regard to his claim of service connection for PTSD.  

Outpatient treatment records obtained in conjunction with the veterans request demonstrate that he was diagnosed with major depressive disorder at the time of a June 1993 VA outpatient visit.  At the time of an August 10, 1998, visit, diagnoses of R/O PTSD, generalized anxiety disorder, by history, were rendered.  At the time of an August 20, 1998, psychology visit, the veteran was diagnosed as having PTSD.  At the time of a September 8, 1998, visit, the veteran was diagnosed as having PTSD.  

Subsequent diagnoses of PTSD were rendered in later treatment records.  

At the time of a January 2000 VA psychiatric examination, the examiner noted that the veteran had last been seen for a VA psychiatric examination on August 25, 1997.  He observed that a diagnosis of an adjustment disorder with mixed anxiety and depressed mood, chronic, had been rendered.  Following mental status examination, Axis I diagnoses of PTSD, chronic and major depressive disorder with psychotic features, were rendered.  A Global Assessment of Functioning Scale Score of 35 was assigned.  

The examiner indicated that it was impossible for him to dissociate the symptomatology of PTSD from the veterans other diagnosis of a major depressive disorder with psychosis.  He noted that the two disorders were inextricably intertwined with this case and that it was his impression that his major depressive disorder with psychotic features was secondary to his combat related injury in any case.  

In a January 2000 rating determination, the RO granted service connection for PTSD, major depressive disorder with psychotic features and assigned a 100 percent disability evaluation effective September 2, 1998.  

In his February 2000 notice of disagreement, the veteran indicated that his effective date for service connection for PTSD should be August 1997.  The veteran again requested an effective date of August 1997 for the grant of service connection for PTSD.  

At the time of his January 2002 hearing, the veteran testified that it was his belief that service connection for PTSD should be established from August 25, 1997, the date of his VA psychiatric examination.  The veteran testified that he had been told by a physician in mental health that he was going to help him with his chronic mental condition.  He indicated that it was his belief that his service connection date should be the date of his August 1997 VA examination.  

Generally, under applicable criteria, the effective date of an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).  Unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 


Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an award based on an original claim for benefits shall not be earlier than the date of receipt of application therefor.  In addition, 38 U.S.C.A. § 5101(a) provides in relevant part:  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual.  Both of the  statutes clearly establish that an application must be filed.  See Wells v. Principi, 3 Vet. App. 307 (1992); Crawford v. Brown, 5 Vet. App. 33 (1993).  Pertinent law and regulation also provide that the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155 has the important function of making clear that there is no set form that an informal written claim must take.  All that is required is that the communication indicate an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999). 

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

The Board observes that there is no evidence of a diagnosis of or treatment for PTSD prior to August 20, 1998.  While the veteran was seen in August 1997 for a examination performed in conjunction with a claim for nonservice-connected pension benefits, the records created at that time contain no evidence that indicates any intent on the part of the veteran to apply for compensation for PTSD or in any way specifically identifies compensation for PTSD as "the benefit sought," as required by § 3.155(a).  See Dunson v. Brown, 4 Vet. App. 327, 329-330 (1993).  In Brannon v. West, 12. Vet. App. 32 (1998), the Court observed that while the Board must interpret an appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.  The Court has held that an appellant must have asserted the claim expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).

In support of his assertion that he had adequately raised a claim for service connection for PTSD prior to September 2, 1998, the veteran argues that the claim was reasonably raised by the medical evidence of record.  Where review of all documents and oral testimony reasonably reveals that a claimant is seeking a particular benefit, VA is required to adjudicate the issue of the claimant's entitlement to such a benefit.  Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  On the other hand, VA is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (VA is not required to perform "prognostication" but to review issues reasonably raised).

"A specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary."  38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 3.151(a).  A claim means a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  "Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought." 38 C.F.R. § 3.155(a).  "Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, before the RO can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that VA's failure to forward an application form to a claimant, who had submitted an informal claim under section 3.155(a), waives the requirement to file a formal application).

The record contains no evidence that the veteran had ever expressed an intent to seek service connection for PTSD prior to receipt of his claim in September 1998.  The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek entitlement to service connection for a psychiatric condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993).  While the RO must interpret the veteran's submissions broadly, the RO is not required to conjure up issues that were not raised by the veteran.  See Talbert, supra.  The veteran must have asserted the claim expressly or impliedly.  See Isenbart, supra.

A claim for service connection for PTSD was not expressly or impliedly raised prior to September 1998.  None of the VA examination reports or VA outpatient treatment records dated prior to this time can be interpreted as an informal claim for service connection for PTSD pursuant to 38 C.F.R. § 3.155.

However, the date of a claim only partially controls an effective date.  The provisions of 38 C.F.R. § 3.157 have an interesting history and have been influenced by four unpublished decisions of the general counsel.  Although not binding, when section 3.157 was last revised, the department noted in the federal register that the opinions of the general counsel were the reasons for the revision.  

Section 3.157 addresses conditions precedent.  Compensation has been awarded or denied on the basis that a condition is not compensable in degree.  This sentence does not state service connection has been established for any particular disability.  On face value, the facts establish that compensation had been awarded for a shell fragment wound.  Therefore, the veteran met the first condition precedent.  Thereafter, the regulation states that the provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  This language is consistent with the opinions of the general counsel.  In this case, the veteran was in receipt of compensation (a shell fragment wound), he was treated or evaluation for PTSD at a VA facility and a claim specifying the benefit, (a claim for service connection for PTSD) was received within 1 year of the VA treatment.  Therefore, the effective date is controlled by the date of treatment rather than the date of claim.  In this case, there was evidence of PTSD within the 1 year prior to the September claim; August 10, 1998.  However, the August 1997 date sought by the veteran is not with 1 year of the September claim and is not otherwise a claim or an informal claim.

Therefore, in part, the benefit sought on appeal is granted.  

Effective Date for Residuals of a Shell Fragment Wound of the Right Upper Arm to Include a  Retained Foreign Body  

A review of the record demonstrates that the Board, in a November 1999 decision, denied an evaluation in excess of 20 percent for radial nerve damage secondary to shell fragment wound, medial aspect of right upper arm (minor), with retained foreign body.  

The veteran subsequently appealed this claim to the Court.  In August 2000, a Joint Motion to Dismiss the Appeal, in accordance with a stipulated agreement dated August 28, 2000, was filed.  In September 2000, the Court ordered the Appeal dismissed.  

In the August 28, 2000, stipulated agreement, the VA agreed to assign a separate 10 percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5305 for residuals of a shell fragment wound of the right upper arm to include a retained foreign body.  The parties further agreed that there was no agreement as to the applicable effective date and that the RO would make that determination based upon the record subject to the right of appeal.  

In a November 2000 rating determination, the RO granted service connection for a shell fragment wound of the right upper arm with retained fragments, with an additional 10 percent disability evaluation being assigned under DC 5305.  The RO also assigned an effective date of March 1, 1995.  

In November 2000, the veteran filed a notice of disagreement indicating that it was his belief that the effective date should be August 1971.  He noted that it was his understanding that that date would be assigned at the time they entered into the stipulation.  

At the time of his January 2002 hearing before the undersigned Board Member, the veteran again indicated his belief that his effective date should be August 1971, the date of his release from service.  He stated that it was his belief that the effective date would be August 1971 when he entered into the settlement agreement.  The veteran further testified that his arm problems had worsened over the years.  

A review of the record demonstrates that the veteran sustained a fragment wound to the right upper arm in October 1970.  The wound was debrided and cleaned.  At the time of a November 1970 follow-up visit, the veterans fragment wound was noted to be well-healing.  At the time of his August 1971 service separation examination, the veterans right arm shrapnel wound was noted to be causing minimal pain.  

In an October 1971 rating determination, the RO granted service connection for a shell fragment wound of the right arm and assigned a noncompensable disability evaluation.  

At the time of a September 1972 neurological consult, the veteran was noted to have a shrapnel wound with retained fragment probably rubbing the humerus and a mild ulnar vs. deficit problem, which was probably static.  

In an August 1973 rating determination, the RO assigned a 10 percent disability evaluation for a shell fragment wound of the right upper arm with retained fragments and ulna nerve deficit.  

At the time of an August 1974 VA examination, the veteran was found not to have muscle weakness or atrophy.  There was also no limitation of motion.  The scar was not adherent and not tender.  No sensory deficit could be demonstrated.  The examiner noted that the veteran had recurrent sensory symptoms in the distribution of the right median nerve.  There was no evidence of motor weakness.  A diagnosis of shell fragment wound of the right arm, manifested by mild incomplete neuropathy involving the right median nerve, was rendered.  

At the time of a July 1982 VA examination, the veteran was noted to have a nontender scar over the medial aspect of the arm.  There was slight bulging of the tissue.  Deep pressure over the area caused some radiation of pain into the ulna surface of the right forearm and hypesthesia was present in the right medial forearm and right little finger.  There was normal range of motion of the arm and fingers.  X-rays showed a one centimeter metallic fragment medial to the mid portion of the right humerus.  There was no evidence of bony injury.  A diagnosis of shrapnel wound, right upper arm, mid-area, with retained fragment and sensory nerve deficit, was rendered.  

NCV studies performed in August 1984 revealed normal findings.  At the time of a September 1985 VA examination, the veteran was noted to have normal mass and tone for both upper extremities.  On strengthening, the triceps were 5/5, the brachio radialis was 5/5, the extensor carpi radialis longus was 4/5 with some questionable evidence of giveaway, the supinator was 5/5, the extensor carpi ulnaris was 5/5, the extensor digitorium was 4+/5, the abductor pollicis longus was 4+/5, and the extensor pollicis brevis was 5/5.  A diagnosis of radial nerve partial palsy secondary to trauma sustained in shrapnel injury in 1971; deficits at this point mild, with many subjective complaints, was rendered.  

In a July 1985 rating determination, the RO reclassified the veterans injury as mild radial nerve damage secondary to shell fragment wound medial aspect right upper arm with retained foreign body and assigned a 20 percent disability evaluation from July 30, 1984.  

In an October 1986 decision, the Board found that the August 1973 rating action which increased the disability evaluation for the residuals of the veterans shell fragment wound to the right upper extremity from noncompensable to 10 percent and assigned an effective date of September 6, 1972, was clearly and unmistakably erroneous as the effective date properly assignable was August 27, 1971, the date following the veterans separation from service.  The Board further found that the first showing of radial nerve impairment was on July 30, 1984, when the veteran was seen on an outpatient basis.  The Board also found that that the residuals of the veterans shell fragment wound to the right upper extremity, his minor extremity, included some numbness over the radial distribution and complaints of spasms and paresthesia.  The Board further noted that no more than moderate incomplete paralysis of the right radial nerve was shown.  

The Board found that an evaluation in excess of 20 percent for residuals of a shell fragment wound to the right upper extremity with retained foreign body prior to July 30, 1984, was not warranted.  

In a February 1988 decision, the Board found that the October 1986 Board decision was fully supported by the evidence with proper application of the pertinent laws and regulations.  The Board decided that entitlement to an evaluation in excess of 20 percent for residuals of a shell fragment wound to the right upper extremity was not warranted.  

At the time of a March 1989 VA examination, the veteran complained of weakness in his right arm.  Physical examination performed at that time revealed a shrapnel entry wound on the medial aspect approximately four inches below the armpit.  Examination of strength of the arm in all distributions of the radial, median, and ulnar nerve gave a very functional examination, with intermittent giving away and what appeared to be faint muscular weakness.  There was no muscle atrophy in the arm.  X-ray examination of the arm showed a small shrapnel fragment medially and proximally.  It was the examiners impression that the veteran had a status post shrapnel wound of the right arm.  

At the time of an April 1989 VA examination, the veteran had 4/5 power in the deltoid, 5/5 in the biceps, 4/5 in the triceps, 4+/5 in the finger flexors, and 3+/5 in the finger extensors and the wrist extensors.  Sensory testing revealed no radicular involvement.  It was the examiners impression that during the neurological evaluation, the veteran was shown to have weakness in his right arm which was more marked in the radial supplied muscles.  The examiner also noted that the veteran had weakness in other muscles which were not radial muscles.  

In a May 1989 rating determination, the RO denied an increased evaluation for nerve damage.  The veteran was notified of this decision in June 1989 and did not appeal.  Thus, the decision became final.  

In a letter dated May 28, 1993, and received on June 2, 1993, the veterans congressional representative indicated that the veteran was seeking an increased evaluation for additional compensation.  In conjunction with the letter, an application for increased compensation based upon individual unemployability was received.  

In January 1994, the RO denied entitlement to a total rating for compensation on the basis of individual unemployability.  In May 1994, the veteran perfected his appeal on this issue.  

In a statement in support of claim received on March 1, 1995, the veteran requested that he be scheduled for a new examination for his service-connected disabilities.  

In its November 1999 decision, the Board denied entitlement to an evaluation in excess of 20 percent for radial nerve damage secondary to shell fragment wound, medial aspect, right upper arm, (minor) with retained foreign body; entitlement to an evaluation in excess of 10 percent for right knee sprain; and entitlement to a TDIU.

As noted above, the veteran appealed this decision and subsequently withdrew his appeal in accordance with the August 28, 2000, written stipulation.  

The regulations provide that the effective date of an evaluation and award of compensation based on an original claim or claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).  However, among the listed exceptions to the general rule stated above is the rule which applies to increases in disability compensation.  The effective date of such an increase will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date will be the date the claim is received or the date entitlement to the benefit arose, whichever is later.  38 C.F.R. § 3.400(o) (2001).

The July 1989 rating determination, which denied an increased evaluation for shell fragment wound residuals of the right arm became final after one year.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  The record does not contain any NOD with that rating decision.  As the record does not contain an appeal from the July 1989 rating decision, that decision is final.  The Board next turns to a determination as to the date of the claim for increase.

The Board finds that the veteran, through his congressional representative, submitted a claim for an increased evaluation in June 1993.  While the RO addressed the veterans claim as a request for a TDIU based upon the application received along with the letter, the Board finds that this letter also constituted a claim for an increased rating.  While the November 1999 Board decision denied an increased evaluation, the August 2000 stipulation awarded a 10 percent evaluation for shell fragment wound residuals of the right arm involving Muscle Group V.  The Board finds that the veterans request for an increased evaluation was made on June 2, 1993, through his congressional representative.  Therefore, pursuant to 38 C.F.R. § 3.400, the veteran would be entitled to an effective date from June 2, 1993.

While the record is replete with treatment for shell fragment wound residuals both prior and subsequent to June 1993, there is no record of VA treatment for shell fragment residuals of the right arm between June 1992 and June 1993.  Therefore, the provisions of 38 C.F.R. § 3.157 are not for application. As such, an effective date of June 2, 1993, is assigned.


ORDER

An effective date August 10, 1998, for the grant of service connection for PTSD is granted 

An effective date of June 2, 1993, for the assignment of a10 percent evaluation for a shell fragment wound of the right upper arm with retained fragments, under 38 C.F.R. § 4.73, Diagnostic Code 5305 is granted subject to regulations governing monetary benefits.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
